Case 2:21-cv-01335-JAK-SHK Document 6 Filed 06/09/21 Page 1 of 1 Page ID #:72




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    RONALD LEE ADAMS,                          Case No. 2:21-cv-01335-JAK-SHK

13                               Petitioner,
                                                 ORDER ACCEPTING FINDINGS
14                       v.                      AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
15    CALIFORNIA DEPARTMENT OF                   JUDGE
      CORRECTIONS AND
16    REHABILITATION,
17                               Respondent.
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
20   relevant records on file, and the Report and Recommendation of the United States
21   Magistrate Judge. No objections have been filed. The Court accepts the findings
22   and recommendation of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that the Petition be DENIED and that
24   Judgment be entered dismissing this action without prejudice.
25
26   Dated: June 9, 2021
27                                         JOHN A. KRONSTADT
                                           United States District Judge
28
